                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

 JOHNNY RAY COLEMAN,                             )
                                                 )
                Plaintiff,                       )
                                                 )
 v.                                              )       No.:         2:18-CV-00197
                                                 )                    REEVES/POPLIN
 BOB HOGAN, JASON PHILLIPS, and                  )
 CRAIG HENDERSON,                                )
                                                 )
                Defendants.                      )

                                  MEMORANDUM OPINION

        Plaintiff is an inmate proceeding pro se in a civil rights action alleging a violation of 42

U.S.C. § 1983. Defendants Bob Hogan, Jason Phillips, and Craig Henderson have filed a joint

motion to dismiss this action as barred by the statute of limitations [Doc. 27]. Plaintiff has

submitted a reply in opposition to the motion [Doc. 34]. Having fully considered the parties’

arguments and the applicable law, the Court finds that Defendants’ motion to dismiss will be

GRANTED, for the reasons that follow.

I.      PLAINTIFF’S ALLEGATIONS

        In June or July of 2017, while Plaintiff was housed at the Cocke County Jail, he “had

words” with Officer Jason Phillips over a mat that was confiscated during a shakedown [Doc. 2 p.

4]. Phillips, along with two other officers, entered Plaintiff’s cell, grabbed him by the throat,

slammed him on the ground, and handcuffed him with his hands behind his back [Id.]. Officer

Phillips then sprayed him with pepper spray and punched him repeatedly in the face while Officer

Henderson punched and kicked Plaintiff [Id.]. Plaintiff alleges that three of his teeth were broken

in the process [Id.].
       Thereafter, Plaintiff was placed in a restraint chair for over three hours, after which officers

placed him in the drunk tank to heal [Id.]. Plaintiff later filled out numerous sick call requests and

was refused medical attention by Jail Administrator, Bob Hogan [Id. at 5].

II.    MOTION TO DISMISS STANDARD

       To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). A claim for relief is plausible on its face “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. However, where it is apparent on the face of a complaint that the

plaintiff’s suit is time-barred, judgment on the pleadings in favor of the defendants is proper. See,

e.g., Phelps v. McClellan, 30 F.3d 658, 662 (6th Cir. 1994).

III.   DISCUSSION

       Federal district courts apply the State’s statute of limitations for personal injury actions in

proceedings arising under 42 U.S.C. § 1983. See Wallace v. Kato, 549 U.S. 384, 387 (2007). In

Tennessee, that period is one year. See Tenn. Code Ann. § 28-3-104; Panzica v. Corr. Corp. of

Am., 559 F. App’x 461, 463 (6th Cir. 2014) (applying Tennessee’s one-year statute of limitations

in prisoner’s § 1983 claim). When the statute begins to run, however, is an issue of federal law.

Eidson v. State of Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 635 (6th Cir. 2007) (citations

omitted). Under federal law, a cause of action accrues, and the limitations period begins to run,

when the injury forming the basis of the claim is discoverable. See Friedman v. Estate of Presser,

929 F.2d 1151, 1159 (6th Cir. 1991) (citing Sevier v. Turner, 742 F.2d 262, 273 (6th Cir. 1984)).

       While apparently conceding he did not timely file his lawsuit, Plaintiff argues that he did

not see a dentist until 2018, which is when he learned of the seriousness of his injury [Doc. 34 p.

2]. Therefore, he claims, the statute of limitations should not be triggered until 2018 [Id.].

                                                  2
However, Plaintiff’s complaint alleges that he was slammed to the ground, handcuffed, pepper-

sprayed, and punched, thereby “breaking off three of his teeth and swelling his face up,” right

before he was placed in a restraint chair for three hours and denied medical treatment upon removal

from the restraint chair [Doc. 2 p. 4-5]. Therefore, it is clear from Plaintiff’s allegations that he

immediately knew of the injuries that formed the basis for this action. Nevertheless, he did not

file this lawsuit within a year of those alleged injuries, but rather, waited until November 2018 to

pursue this litigation [See Doc. 2 p. 6]. Accordingly, Plaintiff’s allegations are time-barred, and

Defendants are entitled to dismissal.

IV.    CONCLUSION

       For the reasons set forth herein, Defendants’ motion [Doc. 27] will be GRANTED, and

this action will be DISMISSED WITH PREJUDICE.

       Further, the Court will CERTIFY that any appeal from this decision would not be taken

in good faith, and that Plaintiff should be DENIED leave to proceed in forma pauperis on any

subsequent appeal.

       AN APPROPRIATE ORDER WILL ENTER.

       ENTER:



                                        ___________________________________________
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                                 3
